          Case 3:20-cv-03567-RS Document 13 Filed 07/08/20 Page 1 of 2



 1   BETSY C. MANIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
 2   MARISA C. LIVESAY (SBN 223247)
     BRITTANY N. DEJONG (SBN 258766)
 3   WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
     San Diego, CA 92101
 5   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 6   manifold@whafh.com
     byrd@whafh.com
 7   livesay@whafh.com
     dejong@whafh.com
 8
     Attorneys for Plaintiff
 9
     [Additional counsel appear on signature page]
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12

13   ELAINE WANG,                                    )   Case No. 3:20-cv-3567-RS
                                                     )
14                  Plaintiff,                       )   NOTICE OF VOLUNTARY DISMISSAL
                                                     )
15                                                   )
     v.                                              )
16                                                   )
     PORTOLA PHARMACEUTICALS INC.,                   )
17   HOLLINGS C. RENTON, JEFFREY BIRD,               )
     M.D., PH.D., LAURA BREGE, DENNIS                )
18   FENTON, PH.D., SCOTT GARLAND, JOHN              )   JUDGE:        Hon. Richard Seeborg
     H. JOHNSON, TED LOVE, M.D., DAVID C.            )   CTRM:         3 - 17th Floor
19   STUMP, M.D., and H. WARD WOLF,                  )
                                                     )
20                             Defendants.           )
                                                     )
21                                                   )
                                                     )
22                                                   )

23

24

25

26

27

28

                                                                  NOTICE OF VOLUNTARY DISMISSAL
                                                                             Case No. 3:20-cv-3567-RS
         Case 3:20-cv-03567-RS Document 13 Filed 07/08/20 Page 2 of 2




 1           PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure, rule
 2   41(a)(1)(A)(i), plaintiff Elaine Wang (“Plaintiff”) hereby voluntarily dismisses the above-captioned
 3   action (the “Action”) with prejudice. Defendants have filed neither an answer nor a motion for
 4   summary judgment. Plaintiff’s dismissal of the Action is therefore effective upon the filing of this
 5   notice. Plaintiff requests that this Court retain continuing jurisdiction for purposes of entertaining a
 6   mootness fee application, if any, which will be filed under this case number.
 7
 8   DATED: July 8, 2020                                 WOLF HALDENSTEIN ADLER
                                                          FREEMAN & HERZ LLP
 9
10                                                       By: /s/ Rachele R. Byrd
                                                         Betsy C. Manifold
11                                                       Rachele R. Byrd
                                                         Marisa C. Livesay
12                                                       Brittany N. DeJong
                                                         750 B Street, Suite 1820
13                                                       San Diego, CA 92101
                                                         Telephone: (619) 239-4599
14                                                       Facsimile: (619) 234-4599
                                                         manifold@whafh.com
15                                                       byrd@whafh.com
                                                         livesay@whafh.com
16                                                       dejong@whafh.com
17
                                                         Of Counsel:
18
                                                         WOLF HALDENSTEIN ADLER
19                                                        FREEMAN & HERZ LLP
                                                         Gloria Kui Melwani
20                                                       270 Madison Avenue
                                                         New York, NY 10016
21                                                       Telephone: (212) 545-4600
                                                         Facsimile: (212) 686-0114
22                                                       melwani@whafh.com
23
                                                         Counsel for Plaintiff
24
25
26
27
28


                                                     -1-
                                                                     NOTICE OF VOLUNTARY DISMISSAL
                                                                                Case No. 3:20-cv-3567-RS
